Case 1:20-cv-25306-UU Document 5-1 Entered on FLSD Docket 02/08/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION

    NE 80TH STREET, LLC,                                          CASE NO : 20-25306-CV

               Plaintiff,

    v.
                                                                  JUDGE: UNGARO
    ASPEN SPECIALTY INSURANCE
    COMPANY,

            Defendant.
 ______________________________________/

                        PROPOSED SCHEDULING ORDER SETTING
                      CIVIL TRIAL DATE AND PRETRIAL SCHEDULE

         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

 ______, 2022. If the case cannot be tried during the two-week period, it will be re-set for each

 successive trial calendar until it is tried or resolved. The Calendar Call will be held at 9:00 a.m.

 on _______, 2022. The parties shall adhere to the following schedule

  1. Joinder of any additional parties and filing of motion to amend the March 30, 2021
     complaint by

  2. Parties shall select a mediator pursuant to Local Rule 16.2 and March 30, 2021
     shall schedule a time, date, and place for mediation by

  3. Plaintiffs shall disclose experts, expert witness summaries, and June 30, 2021
     reports as required by Fed. R. Civ. P. 26(a)(2) by


  4. Defendant(s) shall disclose experts, expert witness summaries, July 30, 2021
     and reports as required by Fed. R. Civ. P. 26(a)(2) by


  5. Exchange of rebuttal expert witness summaries and reports as August 30, 2021
     required by Fed. R. Civ. P. 26(a)(2) by
Case 1:20-cv-25306-UU Document 5-1 Entered on FLSD Docket 02/08/2021 Page 2 of 2




  6. Written lists containing the names and addresses of all fact July 30, 2021
     witnesses intended to be called at trial by


  7. Fact discovery shall be completed by                                                                December 30, 2021

  8. Expert discovery shall be completed by                                                              December 30, 2021

  9. Mediation shall be completed by                               January 31, 2022
  10. Dispositive motions, including summary judgment and Daubert, February 7, 2022
      shall be filed by

  11. All pretrial motions and memoranda of law, including motions in April 29, 2022
      limine, shall be filed by

  12. Joint pretrial stipulation, deposition designations and counter- April 29, 2022
      designations, proposed joint jury instructions, proposed joint
      verdict form, and/or proposed findings of fact and conclusions of
      law shall be filed by



  Respectfully submitted:

  MBG Law Firm                                    LOBMAN, CARNAHAN, BATT,
                                                  ANGELLE & NADER
  /s/ Michael R. Morris
  Michael R. Morris, of counsel                               /s Charles R. Rumbley
  FBN 70254                                       _________________________________________________________________________________________________


  Attorney for NE 80th Street, LLC               CHARLES R. RUMBLEY
  10101 W. Sample Road, Suite 100                Florida Bar No. 1018161
  Coral Springs, FL 33065                        400 Poydras Street, Suite 2300
  Tel: (954) 779-6128                            New Orleans, LA 70130
  Direct: (561) 903-0562                         Tel: (504) 586-9292
  michael@morris.law                             Facsimile: (504) 586-1290
  dshannon@mbg-lawfirm.com                       crr@lcba-law.com
                                                  Counsel for Defendant, Aspen Specialty
                                                  Insurance Company
